Citation Nr: 0627639	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-25 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right hip 
osteoarthritis, claimed as secondary to service-connected 
degenerative joint disease of the lumbar spine and sacroiliac 
joints.

2.  Entitlement to service connection for right knee 
osteoarthritis, claimed as secondary to service-connected 
degenerative joint disease of the lumbar spine and sacroiliac 
joints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1944 to January 1946.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO), which denied the veteran's claims 
of entitlement to secondary service connection for a hip 
condition and a knee condition.  

The veteran testified before a Decision Review Officer (DRO) 
at a hearing which was conducted at the Cleveland RO in 
February 2004.  The transcript of the hearing is associated 
with the veteran's VA claims folder.  The DRO issued a 
statement of the case in May 2004 which continued to deny the 
veteran's claims.  The veteran perfected his appeal with the 
timely submission of his substantive appeal (VA Form 9) in 
June 2004.

The record reflects that the veteran was scheduled for a 
travel board hearing in March 2005.  Without explanation, the 
veteran failed to report for the hearing scheduled, and 
neither he nor his representative has requested any further 
rescheduling.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2005).

In December 2005, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2005).

These claims were remanded by the Board in December 2005 for 
further evidentiary development.  This was accomplished, and 
in March 2006 the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case which continued to deny 
the veteran's claims for entitlement to secondary service 
connection for right hip and right knee conditions.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.

Issues not on appeal

In December 2005, the Board denied the veteran's claims of 
entitlement to service connection for a left knee condition 
and a cervical spine condition, along with his claim of 
entitlement to an increased disability rating for service-
connected degenerative joint disease of the lumbar spine.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2005).  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected degenerative joint disease of the lumbar 
spine and sacroiliac joints and his currently diagnosed right 
hip osteoarthritis.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected degenerative joint disease of the lumbar 
spine and sacroiliac joints and his currently diagnose right 
knee osteoarthritis.


CONCLUSIONS OF LAW

1.  Right hip osteoarthritis is not proximately due to nor is 
the result of degenerative joint disease of the lumbar spine 
or sacroiliac joints.  38 C.F.R. §3.310 (2005).

2.  Right knee osteoarthritis is not proximately due to nor 
is the result of degenerative joint disease of the lumbar 
spine or sacroiliac joints.  
38 C.F.R. §3.310 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in a letter from the 
RO dated September 10, 2003, which specifically detailed the 
evidentiary requirements for secondary service connection 
claims, including evidence of "a relationship between your 
claimed condition and your service-connected condition."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
September 10, 2003 letter and an additional letter from the 
RO dated January 13, 2004.  Specifically, the veteran was 
advised in the September 2003 letter that VA is responsible 
for obtaining relevant records from any Federal agency, 
including records kept by VA treatment centers and the 
military.  The veteran was informed in the September 2003 
letter that outpatient treatment records from the VA Medical 
Center (VAMC) in Dayton had been associated with the claims 
folder.

With respect to private treatment records, the September 2003 
VCAA letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  The 
September 2003 letter included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and asked 
in the letter that the veteran complete this release so that 
VA could obtain these records on his behalf.  The September 
2003 and January 2004 letters further emphasized: "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis in original].  The January 
2004 letter informed the veteran that records from G.L.S., 
D.O., had been requested on his behalf.  The veteran was also 
advised in the September 2003 letter that a VA medical 
examination would be scheduled if necessary to make a 
decision on his claims.

The Board notes that the September 2003 VCAA letter 
specifically requested of the veteran: "Please send what we 
need."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claims, which was by rating 
decision in December 2003.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  

Crucially, the veteran was provided with VCAA notice through 
the January 2004 VCAA letter, and his secondary service 
connection claims were readjudicated by a DRO in the May 2004 
SOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice. 


Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
secondary service connection for the veteran's claimed right 
hip and right knee conditions.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
veteran's claims of entitlement to service connection were 
denied based on elements (2), existence of a disability and 
(3), connection between the veteran's service and the claimed 
disabilities.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those crucial elements.  Because as discussed 
below the Board is denying the veteran's claims, elements 
(4) and (5) remain moot.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, pursuant to the 
December 2005 remand instructions, the veteran's claims were 
referred for a nexus opinion in February 2006, the results of 
which will be discussed below.  The report of this evaluation 
reflects that the examiner reviewed the veteran's past 
medical history and rendered appropriate opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
detailed in the Introduction above, he failed to report for a 
travel board hearing and has not requested that such be 
rescheduled.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  
Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Board notes as an initial matter that both claims on 
appeal have satisfied Wallin elements (1) and (2).  
Specifically, with respect to Wallin element (1), medical 
evidence of a current disability, competent diagnoses of 
right hip and right knee osteoarthritis are of record.  
Accordingly, Wallin element (1) is satisfied for both claims.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
degenerative joint disease of the lumbar spine and sacroiliac 
joints.  Wallin element (2) is accordingly satisfied for both 
claims.  [The Board observes in passing that the veteran is 
also service-connected for an injury and scar of the left 
elbow; however, his contentions only concern the service-
connected lumbar spine disability.]

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disabilities and his service-connected back 
disability, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  For that reason, the Board remanded 
the case in December 2005 so that a medical opinion could be 
obtained.

The February 2006 VA examiner found that "the veteran's 
right knee and right hip osteoarthritis are less likely than 
not related to his service-connected degenerative joint 
disease of the lumbar spine and sacroiliac joints.  There is 
no evidence in the c-file that [the veteran] ever sought 
treatment for a knee condition or for a hip condition as it 
related to the fall which generated his service connection.  
He has also been seen several times over the last 60 years 
and did not mention in the available transcripts of those 
examinations that he was having right knee or right hip 
problems."  Instead, the February 2006 examiner opined that 
the veteran's current right hip and right knee problems were 
"due to age related degeneration."  

The veteran's representative argues that the February 2006 VA 
examiner's opinion was irrelevant to his claim, as it only 
provided a rationale with respect to direct service 
connection, which is irrelevant to the current appeal.  See 
the August 23, 2006 Post-Remand Brief, page 3.  However, as 
detailed above the VA examiner did render an opinion as to 
secondary service connection when he stated "the veteran's 
right knee and right hip osteoarthritis are less likely than 
not related to his service-connected degenerative joint 
disease of the lumbar spine and sacroiliac joints," but were 
instead due to "age related degeneration."    

The claims folder contains no competent medical evidence 
which is contrary to the findings of the February 2006 VA 
examiner.  As was described in the Board's VCAA discussion 
above, the veteran has been accorded ample opportunity to 
secure and present medical nexus evidence in his favor.  If 
the veteran felt the February 2006 VA opinion was wrong, he 
could have submitted another medical nexus opinion; he did 
not do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits]; see also 
the Board's December 2005 remand, page 31, as well as a 
letter from the AMC to the veteran dated March 13, 2006.  

To the extent that the veteran himself believes that there is 
a medical nexus between his current right hip and right knee 
problems and his service-connected back disability, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claims by him are not competent 
medical evidence and do not serve to establish a medical 
nexus.  

The Board does not doubt the veteran's sincerity in pursuing 
these claims.  However, his own opinions are outweighed by 
the competent medical evidence of record.  See Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus].  

Accordingly, Wallin element (3) has not been met, and both of 
the veteran's claims fail on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
right hip osteoarthritis and right knee osteoarthritis on a 
secondary basis, contrary to the assertions of the veteran 
and his representative.  The benefits sought on appeal are 
accordingly denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for right hip 
osteoarthritis, claimed as secondary to a service-connected 
degenerative joint disease of the lumbar spine and sacroiliac 
joints, is denied.

Entitlement to service connection for right knee 
osteoarthritis, claimed as secondary to service-connected 
degenerative joint disease of the lumbar spine and sacroiliac 
joints, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


